         Case 3:19-cv-00067-MEM Document 9 Filed 01/28/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 EDWARD THOMAS KENNEDY,                      )    CIVIL ACTION NO. 3:19-cv-0067
            Plaintiff                        )
                                             )    (MANNION, D.J.)
       v.                                    )
                                             )    (ARBUCKLE, M.J.)
 MARIA CASEY, et al.                         )
               Defendants                    )
                                        ORDER

      On January 11, 2019, Plaintiff lodged a complaint (Doc. 1) and filed a Motion

for Leave to Proceed in Forma Pauperis (Doc. 2). Along with the complaint and

motion, the plaintiff filed a Motion for Authorization to File Electronically (Doc. 3).

The Motion to File Electronically was denied by Order (Doc. 6) because Court

permission is not required to register as an ECF user. The Motion for Leave to

Proceed IFP is under review as a part of the mandatory screening provisions in 28

U.S.C. § 1915(e). See Atamian v. Burns, 236 F. App’x 753, 755 (3d Cir. 2007) (“the

screening procedures set forth in 28 U.S.C. § 1915(e) apply to in forma

pauperis complaints filed by prisoners and non-prisoners alike.”).

      Before the Court is the Plaintiff’s First Motion to Compel Service (Doc. 8).

That motion is premature as the case is currently only “lodged” and will not be

deemed “filed” until the IFP screening process is complete. The requested relief will

be granted if the case is screened and IFP is granted. It is possible that the screening

will result in a recommendation that the complaint be amended. If that

                                          Page 1 of 2
        Case 3:19-cv-00067-MEM Document 9 Filed 01/28/19 Page 2 of 2




recommendation is forthcoming the complaint will not be served until the amended

complaint is filed. However either result must wait the outcome of the initial

screening process.

      Therefore, the First Motion to Compel Service (Doc. 8) is denied.



Date: January 28, 2019                        BY THE COURT

                                              s/William I. Arbuckle
                                              William I. Arbuckle
                                              U. S. Magistrate Judge




                                      Page 2 of 2
